DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	The amendment filed August 6, 2021 has been received and considered for examination.  Claims 16-39 are presently pending. The previous grounds of rejection under 35 U.S.C. 112 have been withdrawn in response the claim amendments filed August 6, 2021.

Terminal Disclaimer
3.	The terminal disclaimer filed on June 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9034255, 9370592, 10940223 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 16-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in
combination, fails to teach or fairly suggest the combination of steps of the process recited in independent claims 16, 23, 28, and 35. The closest prior art to the claimed invention is Martin (U.S. Patent No. 7,132,083 B2). Martin discloses that it is well known to utilize gaseous hydrogen peroxide to sterilize enclosed rooms. A hydrogen peroxide generator produces gaseous hydrogen peroxide and introduces it into the room in order to effect sterilization on the surfaces and air (see col. 1, lines 8- 59). However, Martin does not explicitly disclose the use of non-hydrated hydrogen peroxide gas, nor does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796